Citation Nr: 0509719
Decision Date: 04/01/05	Archive Date: 09/19/05

DOCKET NO. 94-45 717                        DATE APR 0 1 2005


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

THE ISSUE

Entitlement to a higher initial rating for lumbar degenerative disc disease with back pain, rated 20 percent disabling from January 11, 1994 to June 2, 1995, and rated 40 percent disabling thereafter.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to December 1970, and from June 1971 to June 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 1994 decision by the RO in Columbia, South Carolina which, in pertinent part, granted service connection and a 10 percent rating for a low back disability, effective January 11, 1994. The veteran appealed for a higher rating. In an August 1994 rating decision, the RO granted a 20 percent rating for the low back disability, effective January 11, 1994. In a September 1995 rating decision, the RO granted a 40 percent rating for the low back disability, effective June 2, 1995. A personal hearing was held before an RO hearing officer in September 1996. In June 1997, April 2001, and August 2003, the Board remanded this appeal to the RO for further procedural and evidentiary development. The case was subsequently returned to the Board.

The Board also notes that in recent written statements, the veteran appears to be raising an application to reopen previously denied claims for secondary service connection for bilateral hip disabilities, bilateral leg disabilities, bilateral arm disabilities, and a right knee disability, and appears to be raising a claim for a total disability compensation rating based on individual unemployability (TDIU rating). These issues are not currently on appeal and are referred to the RO for appropriate action.

FINDINGS OF FACT

1. During the period prior to June 2, 1995, the veteran's service-connected low back disability was manifested by no more than moderate intervertebral disc syndrome, no more than moderate limitation of motion, and no more than

- 2 



lumbosacral strain with muscle spasm on extreme forward flexion, and unilateral loss of lateral spine motion in the standing position.

2. During the period since June 2, 1995, the veteran's service-connected low back disability is manifested by no more than severe limitation of motion, occasional pain radiating in the left lower extremity, with only minimal evidence of sciatic neuropathy, and no evidence of muscle spasms, flare-ups, ankylosis, or incapacitating episodes.

CONCLUSIONS OF LAW

1. During the period prior to June 2, 1995, the criteria for a low back disability rating in excess of 20 percent have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2. During the period since June 2, 1995, the criteria for a low back disability rating in excess of 20 percent have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102,5103, 5103A, 5107 (West 2002). This law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist. The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA was published on

- 3 


August 29,2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that a decision promulgated on September 22, 2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(I) as inconsistent with 38 U.S.C.§ 5103(b)(I). The Court made a conclusion similar to the one reached in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Court found that the 30-day period provided in § 3.159(b)(1) to respond to a VCAA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, on December 16, 2003, the President signed H.R. 2297, the Veterans Benefits Act of2003 (the Act). Section 701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 5103. The Act contains a provision that clarifies that VA may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans Benefits Act of 2003, P.L. 108- ____, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to notify the veteran of the information and evidence needed to substantiate his claim. The veteran was provided with a copy of the rating decision noted above, a July 1994 statement of the case, and supplemental statements of the case dated in May 1996, December 1996, November 1999, October 2002, and December 2004. He was furnished with VCAA letters in May 2002 and February 2004. The veteran has also been provided with Board remands dated in June 1997, April 2001, and August 2003. These documents, collectively, provide notice of the law and governing regulations, as well as the reasons for the determination made regarding his claim. By way of these documents, the veteran was also specifically informed of the cumulative evidence already having been previously provided to VA or obtained by VA on his behalf. He was also informed of what evidence the VA would obtain.

-4


All available records have been obtained and associated with the claims folder. The veteran received VA examinations in August 1994, September 1995, September 1997, October 1999, and April 2002, and underwent a computed tomography scan in June 1995.

The Board notes that the veteran was not specifically informed to furnish copies of any pertinent evidence in his possession pertinent to his claims not previously submitted as required by 38 C.F.R. § 3.159.

The Board, however, finds that in the instant case the veteran has not been prejudiced by this defect. In this regard, the Board notes the veteran was provided notice of the division of responsibility in obtaining evidence pertinent to his case and ample opportunity to submit and/or identify such evidence. No additional evidence appears forthcoming. Therefore, under the circumstances, the Board finds that any error in the chronological implementation of the VCAA is deemed to be harmless error. VA has satisfied both its duty to notify and assist the veteran in this case and adjudication of this appeal at this juncture poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty from December 1966 to December 1970, and from June 1971 to June 1975.

On January 11, 1994, the RO received the veteran's claim for service connection for a low back disability. He enclosed a copy of a June 1991 VA X-ray study of the low back, which showed sclerosis and irregularity of the sacroiliac joints, left greater than right. Body height and disc spaces were well maintained. There was no evidence of spondylolisthesis or spondylolysis.

At a January 1994 VA orthopedic examination, the veteran complained of low back pain which occasionally radiated to his left knee. He said his pain occurred almost on a daily basis. He noted that his back disability had been aggravated by a motor

- 5 



vehicle accident which occurred about four years ago. On examination, the veteran seemed to have an intense, inappropriate pain when his back was palpated. He could forward flex to 60 degrees with great discomfort, and could laterally bend to 20 degrees in each direction with obvious discomfort. He had a positive Wadell's sign. He could extend his knee while sitting in a fixed position, but when lying supine could not allow his leg to be lifted more than 30 degrees on either side without intense pain. There were no signs of muscular atrophy in the lower extremities. He was not very cooperative with motor testing but appeared to have 5/5 strength. The pertinent diagnosis was chronic mechanical low back pain. An X-ray study of the low back showed mild sacroilitis, likely the result of mild scoliosis. There was no evidence of acute injury.

In a March 1994 decision, the RO granted service connection and a 10 percent rating for a low back disability, effective January 11, 1994. The instant appeal ensued.

By a statement dated in March 1994, the veteran contended that a higher rating was warranted for his back disability as it was the primary reason he was unable to work.

At an August 1994 VA examination of the spine, the veteran said he could not work due to back pain. He complained of bilateral thigh numbness, and denied bladder or bowel incontinence. On examination, the veteran was able to flex 45 degrees, but was not able to come to an upright standing posture. He kept his back flexed 30 degrees. He laterally bent to 10 degrees to each side, and rotated 15 degrees to the right and left. On motor examination of the lower extremities, there was a weak extensor hallucis longus on the left side. The anterior tibial function was 4/5 on the left. On the right side, the anterior tibial function and extensor hallucis longus were 5/5. Reflexes were diminished in the lower extremities with no ankle reflexes and 1 + patellar reflexes. There was normal sensation in the lower extremities. The pertinent diagnostic impression was chronic low back pain with radicular symptoms, and questionable spinal stenosis.

- 6 



In an August 1994 rating decision, the RO granted a 20 percent rating for the low back disability, effective January 11, 1994.

In July 1995, the veteran submitted a claim for service connection for a herniated disc and arthritis in his lumbar spine. He enclosed a copy of a June 2, 1995 VA computed tomography (CT) scan of the lumbar spine which showed mild disc bulging at L3-L4 and to a lesser extent at L4-L5. There was a hemangioma in the vertebral body ofL3, and osteoarthritis of the sacroiliac joints bilaterally. In August 1995, he submitted a copy of a July 1995 VA outpatient treatment record which reflects treatment for chronic low back pain. On examination, there was pain to palpation and decreased range of motion secondary to pain.

An August 1995 VA outpatient treatment record shows that the veteran complained of chronic low back pain and neck pain. On examination, there was negative straight leg raising, and no radiculopathy. The diagnosis was low back pain without radiculopathy. There was muscle weakness which was global and symmetrical in all extremities. The examiner opined that since the veteran's muscle weakness was progressive with use and recovered with rest, it appeared to be vascular in origin.

At a September 1995 VA examination, the veteran gave a history of multiple back injuries. He complained of recurrent back pain, as well as pain in the hips and knees. The veteran said that he had to use a cane because of his back pain. On examination, the veteran walked with a limp and used a cane. The pertinent diagnosis was spondylosis. The examiner noted that the veteran had no neurologic symptoms, negative straight leg raising bilaterally, no sensory disturbances in a dermatomal distribution and no motor weakness in a radicular fashion. There was also joint pain which was not related to his back condition.

In a September 1995 rating decision, the RO granted a 40 percent rating for the low back disability, effective June 2, 1995. The RO recharacterized the disability as low back pain with mild disc disease at L3-L4.

By a statement dated in September 1995, the veteran contended that a 60 percent rating should be assigned for his low back disability.

- 7



Records from the Social Security Administration (SSA) dated in November 1995 reflect that the veteran was awarded disability benefits based on degenerative disease of the cervical and lumbosacral spines, as well as a left knee disability.

An April 1996 VA outpatient treatment record from the orthopedic clinic reflects that the veteran had decreased lumbar range of motion in all planes. The diagnosis was chronic pain with no neurological deficit.

At a September 1996 RO hearing, the veteran essentially contended that his low back disability was more disabling than currently evaluated. He said he had chronic low back pain. He also complained of daily muscle spasms. He said that as a result of this disability he could not work, including bending and stooping. He said he had back problems if he drove for too long.

In June 1997, the Board remanded this appeal to the RO, primarily for another VA examination.

At a September 1997 VA examination, the veteran complained of daily low back pain which radiated to his left anterior thigh and right anterior leg. On examination of the back, there was flexion from 0 to 80 degrees, and from 0 to 100 degrees in a sitting position. There was a negative straight leg raising test in both lower extremities. His pain did not follow any sciatic distribution. Motor strength was 5/5 and equal bilaterally. Reflexes were 2+ bilaterally. The pertinent diagnosis was back pain. The examiner noted that the veteran had mild disc bulging and some foraminal narrowing of the cervical spine and lumbar spine. His clinical symptoms were not completely consistent with the levels of this bulging, and these do not appear to be significant bulges in his lumbar spine to explain his anterior leg pain which did not follow a normal nerve compression pattern. The examiner opined that during the examination, the veteran's presentation altered, and he was not completely cooperative. He also opined that the veteran had pain out of proportion to the examination whenever that was being performed. At this point he felt that the radiographic findings did not correspond with the veteran's clinical symptoms and determined that there was only a minor disability of pain. He concluded that the

- 8 



veteran had pain out of proportion with the clinical and radiographic symptoms and which did not follow the full pattern of disc disease as would be expected. His upper and lower extremities had good strength with no evidence of atrophy, and range of motion was limited by his resistance. He noted that the claims file was not available.

An April 1998 private medical record from E. L. Langdale, MD, reflects that he conducted an examination of the veteran's low back disability. On examination, range of motion of the lumbar spine was as follows: flexion to about 15 degrees, extension to 0 degrees, lateral bending to 10 degrees bilaterally, and rotation to 10 degrees bilaterally. No obvious muscle spasm was noted. Muscle strength was normal in the lower extremities. Straight leg raising was positive bilaterally, and he experienced pain in the low back. Deep tendon reflexes were 1 +, and sensation was intact. There was moderate muscle guarding noted on change of position, and he had to turn to his side to resume a sitting position from a supine position, or vice versa. An April 1998 X-ray study of the lumbar spine showed mild disc space narrowing at L5-S1, and mild hypertrophic changes at LI-L2.

At an October 1999 VA examination, active range of motion of the lumbosacral spine was as follows: forward flexion to 75 degrees, extension to 30 degrees, and lateral flexion to 35 degrees bilaterally. The examiner indicated that the veteran had normal range of motion of the lumbosacral spine. There was very severe pain on very minimal palpation of the lumbosacral spine at L3-L4 and L4-L5. There was no muscle atrophy or fasciculation of the lumbosacral paraspinal muscles. There were no bony or soft tissue abnormalities of the lumbosacral area. The gait was abnormal with an uncompensated Trendelenburg gait on the left. Sensation was intact to pinprick and light touch over the dermatomes of the lower extremities. Muscle strength in the lower extremities was 5/5 in all joints except the ankles, in which strength was approximately 1-2/5 in dorsiflexion. Straight leg raising tests were negative bilaterally. Great toe dorsiflexion was greatly decreased bilaterally. The examiner indicated that clinically, the veteran had low back pain and left knee pain with some inconsistencies between subjective and objective findings. The examiner noted that he had reviewed the claims file, and found no weakened movement of the low back. There was no excess fatigability or incoordination. He

- 9



opined that during a flare-up, it was doubtful that function would be limited or that there would be additional limitation of motion.

In April 2001, the Board remanded this appeal, primarily for the RO to consider the VCAA and the potential application of an extraschedular rating.

At an April 2002 VA examination, the veteran complained of almost constant midline low back pain with frequent shooting pain down the back of the left leg and weakness in the left leg. He reported that a magnetic resonance imaging (MRI) scan in 1995 showed two bulging discs at L3 andL4. On examination, the lumbar spine appeared exteriorly normal with no abnormal curvature or muscle spasm or tenderness. He stood in a slightly flexed position almost constantly, with the use of a cane to assist with ambulation. Range of motion of the lumbar spine was as follows: forward flexion to an "almost normal" 65 degrees, extension to 0 degrees, and lateral bending to 5 to 10 degrees bilaterally. Both truncal rotation and axial compression produced complaints of low back pain. Neurological testing of the legs revealed 2+ reflexes at both knees and both ankles. Muscle strength in the knees, ankles, and toes was normal, except for an apparent inability to keep the left knee in a more or less extended position. Cogwheeling was evident during this maneuver. Straight leg testing was negative in both sitting and supine positions on both sides. The pertinent diagnosis was history consistent with degenerative disc disease in the lumbar spine, reportedly demonstrated on magnetic resonance imaging. An X-ray study of the lumbar spine showed bilateral sacroiliac joint sclerosis. The severity was unchanged from the prior study.

In August 2003, the Board remanded this appeal to the RO, primarily to obtain any additional SSA records. Records reflect that the VA was subsequently informed that the veteran's SSA file could not be located.

In September 2004, the veteran submitted a copy of SSA determinations in May 1998 and April 2004, to the effect that his disability continued. In April 2004, the SSA determined that the veteran continued to be disabled due to a primary diagnosis of osteoarthrosis and allied disorders, and a secondary diagnosis of a left knee injury.

- 10



Analysis

The veteran contends that his service-connected low back disability is more disabling than currently evaluated.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2004). Separate diagnostic codes identify the various disabilities.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The RO has rated the veteran's lumbar degenerative disc disease with back pain as 20 percent disabling from January 11, 1994, and 40 percent disabling from June 2, 1995.

The rating schedule for evaluating spine disabilities changed during the pendency of this appeal. Either the old or new rating criteria may apply, whichever are most favorable to the veteran, although the new rating criteria are only applicable since their effective date. VAOPGCPREC 3-2000.

The old criteria, in effect prior to September 23, 2002, provided that intervertebral disc syndrome is rated 10 percent when mild. It is rated 20 percent when moderate, with recurring attacks. It is rated 40 percent rating when severe, with recurring attacks and intermittent relief. A 60 percent rating requires pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the old rating criteria, in effect prior to September 26, 2003, limitation of motion of the lumbar spine is rated 10 percent when slight, 20 percent when

- 11 



moderate, and 40 percent when severe. 38 C.F .R. § 4.71 a, Diagnostic Code 5292 (2002).

Under the old rating criteria, in effect prior to September 26, 2003, lumbosacral strain is rated 10 percent when there is characteristic pain on motion. It is rated 20 percent when there is muscle spasm on extreme forward flexion, and unilateral loss of lateral spine motion in the standing position. It is rated 40 percent when severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The new rating criteria, effective September 26, 2003, provide a general rating formula for diseases and injuries of the spine. Under this formula, a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.7la, Diagnostic Codes 5235 to 5243. (2004). Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code. Id., Note 1.

The criteria for rating intervertebral disc syndrome were revised effective September 23,2002 (67 Fed. Reg. 54345- 54349 (2002)), and September 26,2003 (68 Fed. Reg. 51454 (2003)). Under the new criteria, intervertebral disc syndrome is rated based on separate manifestations, combined under 38 C.F.R. § 4.25, or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation. When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks

- 12 



but less than 4 weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

The United States Court of Appeals for Veterans Claims (Court) has held that when a diagnostic code provides for compensation based upon limitation of motion, that the provisions of 38 C.P.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance. Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled. However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40 (2004).

The provisions of38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.

The medical evidence includes reports of multiple VA and private examinations conducted from 1994 to 2002, as well as outpatient treatment records. The medical records and VA examinations reflect that the veteran has consistently complained of low back pain, with radiation to the left lower extremity. Limitation of motion has

- 13 



been shown, but only minimal neurological symptoms have been objectively noted by examiners. Several examiners have opined that the veteran's reported symptoms are not consistent with the clinical findings. A June 2, 1995 VA CT scan of the lumbar spine showed mild disc bulging at L3-L4 and to a lesser extent at L4-L5. There was a hemangioma in the vertebral body of L3, and osteoarthritis of the sacroiliac joints bilaterally.

Prior to June 2, 1995, the evidence does not demonstrate that the veteran had severe intervertebral disc syndrome, with recurring attacks and intermittent relief, and thus a rating in excess of 20 percent is not warranted under the old criteria of Diagnostic Code 5293. A higher rating is also not warranted under the old rating criteria of Diagnostic Code 5292 or 5295, as limitation of motion was no more than moderate, and as there was no evidence of severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.

Since June 2, 1995, with regard to the old criteria of Diagnostic Code 5293, the evidence does not demonstrate that the veteran has pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief. A higher rating is therefore not warranted under this code. A higher rating is also not warranted under the old rating criteria of Diagnostic Code 5292 or 5295, as the veteran is already in receipt of a 40 percent rating, which is the maximum rating available under these codes.

With regard to the new criteria of Diagnostic Code 5243, the veteran does not have the required duration of yearly incapacitating episodes for a higher rating, and separate ratings under orthopedic and neurological codes would not result in a combined rating higher than what could be assigned under the old version of Code 5293. As indicated, recent VA examinations show no significant neurological findings. Under the general rating formula for diseases and injuries of the spine, the

- 14



evidence does not demonstrate that the veteran has favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less, and thus does not even meet the criteria for a 40 percent rating under the revised rating criteria. Accordingly a rating in excess of 40 percent is not warranted under this code.

In rendering this decision the Board has considered the functional impairment caused by pain as set forth in the DeLuca case. However, in view of the current range of motion findings and the veteran's complaints, the Board finds that the pain related functional impairment is included in the current rating.

Finally, in evaluating this claim, the Board notes that the RO has determined that an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b) (2004). In this regard, the Board notes that the disability is not objectively shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned ratings). Although records reflect that the veteran has been awarded SSA benefits on the basis of a back disability and a knee disability, the back disability is not shown to warrant frequent medical attention, much less frequent periods of hospitalization. There is no showing that the veteran's service-connected low back disability reflects so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis, and appellant has not asserted otherwise.

Under either the new or the old criteria, the manifestations of the veteran's low back disability do not exceed the criteria for a 20 percent prior to June 2, 1995, and do not exceed the criteria for a 40 percent rating since June 2, 1995. See Fenderson, supra. As the preponderance of the evidence is against the claim for a higher rating for a low back disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 15 



ORDER

A rating in excess of 20 percent for lumbar degenerative disc disease with back pain from January 11, 1994 to June 2, 1995, is denied.

A rating in excess of 40 percent for lumbar degenerative disc disease with back pain disabling, for the period since June 2, 1995, is denied.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

- 16




